DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 8 have been amended. Claims 1, 3-5, and 8-12 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2017/0205077A1 –hereinafter Seo) in view of Cheng et al. (US 2019/0053332 A1 –hereinafter Cheng) in view of Singh (US 20160247118 A1 –hereinafter Singh) in view of Belz et al. (US 20170169189 A1 -hereinafter Belz) further in view Silverstein et al. (US 20130052616 A1 –hereinafter Silverstein).
Regarding Claim 1, Seo teaches a method of providing real-time synchronization of set of cooking instructions using connected devices with sensors, the method comprising the steps of:
receiving a request for a recipe from a user (see [0013]; Seo teaches an intelligent electric stove comprising a user interface coupled to the controller and configured to allow a user to control an operation of the stove. See [0020]; Seo teaches the intelligent electric stove further includes an audio interface configured to output operation states of the electric stove to the user using a voice and/or to input a user voice input to the controller. See Fig. 8 and [0060]; Seo teaches about executing a recipe such as ramen cooking in a cooking solution. Since the user can be able to control the intelligent electric stove to execute a recipe in a cooking solution, the user can request a recipe in a cooking solution from the intelligent electric stove. Therefore, it corresponds to ‘receiving a request for a recipe from a user’), wherein the request for the recipe is received in a form of an audio command (see [0020]; Seo teaches the intelligent electric stove further includes an audio interface configured to output operation states of the electric stove to the user using a voice and/or to input a user voice input to the controller. See Fig. 8 and [0060]; Seo teaches about executing a recipe such as ramen cooking in a cooking solution. Since the user can be able to control the intelligent electric stove to execute a recipe in a cooking solution by using audio interface, it corresponds to 'wherein the request for a recipe is received in form of an audio command');



triggering a step by step execution of each of the steps in the recipe (see Fig.8 and [0063]-[0064]; Seo teaches executing the process to cook ramen recipe (steps 3-9). Therefore, executing steps of the ramen cooking corresponds to ‘triggering a step by step execution of each step in the recipe’);

measuring and sending data parameters related to cooking at each of the steps in the recipe from the connected devices with the sensors (see [0062]; Seo teaches the stove estimates the cooking time by measuring the amount of water contained in the pot through the weight sensor 161. See [0063]; Seo teaches when the water starts to boil, the sensed information in the vessel is sent to the electric stove. See [0064]; Seo teaches it is recognized by the timer whether the indicated proper cooking time on the ramen package, for example, 4 minutes and 30 seconds has lapsed), 





correlating received data parameters with the steps of cooking in the recipe (see [0013]; Seo teaches an intelligent electric stove comprising the controller has a memory to store therein a pre-set cooking solution as an application program. See [0049]; Seo teaches a weight sensor 161 can predict the cooking time of the food contained in the cooking utensil, or to prevent the cooking utensil from being heated without food being filled. See [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution. Therefore, time for food injection into the pot and the thermal power control can be controlled based on the simple or complicated cooking process (including pre-set cooking solution (stored steps of cooking in the recipe) and weight sensor 161 data (received data parameters)). Then, the combination of cooking process (including pre-set cooking solution and weight sensor 161 data) corresponds to 'correlating received data parameters with stored steps of cooking in the recipe to monitor the cooking time and the flame intensity for each step of the recipe'); 
monitoring and controlling the connected devices with the sensors at each of the steps of the recipe in accordance with correlation results (see [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution. Therefore, time for food injection into the pot and the thermal power control can be monitored and controlled based on the simple or complicated cooking process (including pre-set cooking solution (stored steps of cooking in the recipe) and weight sensor 161 data (received data parameters)). Then, it corresponds to 'monitoring and controlling connected devices with sensors at each step of the recipe in accordance with correlation results); 
alerting the user via(see Fig.8 and [0064]; Seo teaches the stove informs the user of the cooking completion of the ramen (S8). See [0057]; Seo teaches the electric stove notifies the completion of the cooking process through a beep or a mobile device application and finishes the cooking process); and 
switching off the connected devices with the sensors upon completion all of the steps in the recipe (see Fig.8 and [0064]; Seo teaches the electric stove adjusts the heating power level to 0 level (S7). Since the electric stove can adjust to 0 level (turn off) by itself, it corresponds to 'switching off the connected devices with sensors upon completion all steps in the recipe').
However, Seo does not explicitly teach: 
implementing a machine learning engine to: 
interpret steps of the recipe; and 
determine cooking parameters required for each of the steps of the recipe; 
displaying the cooking parameters to the user via a mobile application installed on a mobile device of the user; 
wherein the connected devices comprise a smart weighing scale and a smart container, 
wherein each of the smart weighing scale and the smart container are connected through a gateway, and 
wherein the connected devices are standalone devices connected through the mobile application; 
providing, via the machine learning engine, real-time guidance to the user during cooking based on the measured data parameters received from the sensors of the connected devices; 
providing verbal instructions to the user through a voice-enabled communication device and/or the mobile device; 
alerting the user via the voice-enabled communication device …
Cheng from the same or similar field of endeavor teaches:
implementing a machine learning engine to (see [0128]; Cheng: "the recipe database 804, including food characterizations and cooking logic, may be used as a knowledge base for use in an artificial intelligence or machine learning system for converting recipes to cooking appliance-specific cooking logic, including heating algorithms, and food preparation parameters"): 
interpret steps of the recipe (see [0129]; Cheng: "The recipe is parsed into a series of high level instructions which can be translated into cooking elements and a heating algorithm"); and 
determine cooking parameters required for each of the steps of the recipe (see [0129]; Cheng: "The high level instructions include commands for controlling the cooking appliance (set temperature, set timers)"); 
providing, via the machine learning engine (see [0076]; Chang: "the learning environment is a neural network trained to adapt a cooking algorithm in response to various environmental conditions before, during and after cook"), real-time guidance to the user during cooking (see [0099]; Chang: "a user device 540 runs a client application 542 that includes an interface to the cooking appliance features, such as temperature and sensor information, and an image of the meal while cooking. This allows the user to view the meal in real time with diagnostic information about the cooking progress." See [0076]; Chang: "The user interaction during the rest phase may be guided by a user interface that displays to the user via a touchscreen, or communicates to a user via audio, how long the food should rest before it will hit the desired temperature, and how much time the user will have available to cut into the food once it hits that temperature before the temperature rises to a temperature beyond the desired doneness level (see, e.g., FIG. 14B).") based on the measured data parameters received from the sensors of the connected devices (see [0076]; Chang: "the cooking appliance may assess user behavior and take appropriate actions (e.g., modifying how the oven prompts the user to cut into the food, such as by generating a louder or different auditory indication), using a multivariate learning environment based on a number of factors available to the cooking appliance, including sensed data (e.g., user placement of tray or probe), user preferences, food properties (e.g., food type, height, arrangement) and user interactions tracked through a user interface.");
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seo to include Cheng's features of implementing a machine learning engine to interpret steps of the recipe and determine cooking parameters required for each of the steps of the recipe, and providing real-time guidance to the user during cooking based on the measured data parameters received from the sensors of the connected devices via the machine learning engine. Doing so would achieve a desirable cook given the changed environment conditions and shorten the cooking time. (Cheng, [0075])
However, it does not explicitly teach:
displaying the cooking parameters to the user via a mobile application installed on a mobile device of the user; 
wherein the connected devices comprise a smart weighing scale and a smart container, 
wherein each of the smart weighing scale and the smart container are connected through a gateway, and 
wherein the connected devices are standalone devices connected through the mobile application; 
providing verbal instructions to the user through a voice-enabled communication device and/or the mobile device; 
alerting the user via the voice-enabled communication device …
Singh from the same or similar field of endeavor teaches:
displaying the cooking parameters to the user via a mobile application installed on a mobile device of the user (see [0015]; Singh: “a mobile application for displaying the readings or measurements from the smart containers and for determining whether the amounts of goods in the smart containers satisfies any number of specified user criteria”. See [0032]-[0035]; Singh: “Flour=4 quarts, Oatmeal=2 quarts, Brown Sugar=2 cups, Molasses=5 fluid oz”. That is, the units of measurement such as quart, cup, and fluid oz that are displayed by a mobile application read on ‘the cooking parameters’); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seo and Cheng to include Singh's features of displaying the cooking parameters to the user via a mobile application installed on a mobile device of the user. Doing so would help manage the available ingredients to save time in cooking and baking and improve safety of various consumable goods or other materials, as well as facilitate better health and habits. (Singh, [0055])
However, Seo does not explicitly teach: 
wherein the connected devices comprise a smart weighing scale and a smart container, 
wherein each of the smart weighing scale and the smart container are connected through a gateway, and 
wherein the connected devices are standalone devices connected through the mobile application; 
providing verbal instructions to the user through a voice-enabled communication device and/or the mobile device; 
alerting the user via the voice-enabled communication device …
Belz from the same or similar field of endeavor teaches:
wherein the connected devices comprise a smart weighing scale (see [0029]; Belz: “the IoT device 125 may comprise a food serving dish (e.g., a plate or a bowl) with one or more sensors, e.g., a smart dish.” See [0030]; Belz: “the smart dish 125 comprises one or more sensors for determining one or more of: …a quantity of a food item placed on the smart dish (e.g., a weight sensor or a pressure sensor”. Since the IoT device 125 has a weight sensor that measures a quantity of a food item, ‘the IoT device 125’ reads on ‘a smart weighing scale’) and a smart container (see [0029]; Belz: “the IoT device 126 may comprise a drinking container (e.g., a cup, a glass, a mug or a tumbler) e.g., a smart container.”), 
wherein each of the smart weighing scale and the smart container are connected through a gateway (see [0063]; Belz: “the user may implement a centralized gateway (e.g., a dedicated computer) for gathering information from various IoT devices and for providing combined information to an application server of the network service provider. For instance, a home gateway computer may gather information on: profile of the user (e.g., via scales, heart rate monitor, etc.), grocery items (e.g., refrigerator, pantry, etc.) and ingestion of food and drink items (e.g., via smart dishes and containers)”), and 
wherein the connected devices are standalone devices connected through the mobile application (see [0029]; Belz: “the IoT devices 125 and 126 may be referred to as a smart dish and a smart container, respectively.” See [0069]; Belz: “any data, records, fields, and/or intermediate results discussed in the method can be stored, displayed and/or outputted either on the device executing the method or to another device, as required for a particular application.” See [0056]; Belz: “In one embodiment, the gathered information is presented to the user via a display of the UE.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seo, Cheng, and Singh to include Belz's features of displaying the cooking parameters to the user via a mobile device of the user, wherein the connected devices comprise a smart weighing scale and a smart container, and wherein each of the smart weighing scale and the smart container are connected through a gateway. Doing so would send and/or receive data without requiring a human-to-human or a human-to-computer interaction and gather information from various IoT devices. (Belz, [0014] and [0063])
However, it does not explicitly teach:
providing verbal instructions to the user through a voice-enabled communication device and/or the mobile device; 
alerting the user via the voice-enabled communication device …
Silverstein from the same or similar field of endeavor teaches:
providing verbal instructions to the user through a voice-enabled communication device and/or the mobile device (see [0021]; Silverstein: “The device manager 110 may be a computer program, mobile app, website, database, or the like.” See [0048]; Silverstein: “the device manager 110 may communicate reminders, alerts, and instructions via audible commands. For example, the device manager 110 may read a selected recipe, notify users of the inventory list, notify users of items on a shopping list, notify users of retail offers, notify users of a device's status, instruct the user of the preparation steps, etc.” That is, the device manager is a mobile app that provide instructions via audible commands to users); 
alerting the user via the voice-enabled communication device … (see [0045]; Silvertein: “the device manager 110 may allow users to send alerts, messages, reminders, etc. to users regarding items on their inventory list, items on their shopping list, retail offers, device status, recipes etc.” See [0021]; Silvertein: “The device manager 110 may reside on, and provide required user interface elements as need for display, on an electronic device, such as, for example, a personal computer, a mobile device, a cellular phone, a personal digital assistant (PDA), a retail kiosk, and/or a physical medium using, such as, for example, the Internet, an internal network, or a social network.” That is, the device manager 110 reside on an electronic device that send alerts to users regarding recipes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seo, Cheng, Singh, and Belz to include Silverstein's features of providing verbal instructions to the user through a voice-enabled communication device and/or the mobile device and alerting the user via the voice-enabled communication device. Doing so would allow users to communicate remotely with their devices, and thus exploit their devices more effectively and efficiently. (Silverstein, [0005])


Regarding Claim 3, the combination of Seo, Cheng, Singh, Belz, and Silverstein teaches the limitations as described in claim 1, Chang further teaches:
wherein the machine learning engine is further configured to (see [0128]; Cheng: "the recipe database 804, including food characterizations and cooking logic, may be used as a knowledge base for use in an artificial intelligence or machine learning system for converting recipes to cooking appliance-specific cooking logic, including heating algorithms, and food preparation parameters"):
learn behavior of the user based on a user history stored in a cloud server (see [0029]; Cheng: "a user database 144, which stores user-specific information, such as favorite recipes, end-user generated recipes, user-specified preferences (e.g., a user may consider "medium rare" to be a few degrees higher than a standard definition), learned user behavior and other user-specific content. In various embodiments, user- specific information stored in the user database 144 includes information learned from the user's behavior. For example, the user database 144 may store information, based on other meals the user has cooked, that the user is likely to want vegetables to be extra crispy.");
calibrate cooking instructions automatically based on the learned behavior of the user (see [0080]; Cheng: "Based on user preferences, similar recipes, properties of the basic food ingredients, and other available data, the cooking appliance may prompt/suggest to the user to adjust the food dimensions, cooking times and other aspects of the new recipe."); and
learn from feedback of the user to improve the system (See [0080]; Cheng: "The cooking appliance may track the cooking through various sensors and user feedback allowing an unsuccessful recipe to be corrected automatically during the cooking, and further improved for the next cooking attempt. If the user does not like the result, the cooking appliance can automatically adjust the recipe and/or suggest changes to the user.").
The same motivation to combine Seo and Cheng set forth for Claim 1 equally applies to Claim 3.

Regarding Claim 4, the combination of Seo, Cheng, Singh, Belz, and Silverstein teaches the limitations as described in claim 1, Seo further teaches wherein the cooking parameters include pressure, temperature, weight, volume, time and flame intensity (see [0069]; Seo teaches the operation A in the figure is to maintain the proper cooking condition of 1.2 atmospheric pressure and 122° C. in the cooking process using the pressurized cooking container. See [0051]; Seo teaches the cooking utensil 200 has a temperature sensor. See [0062]; Seo teaches the stove estimates the cooking time by measuring the amount of water contained in the pot through the weight sensor 161. See [0061] - [0062]; Seo teaches when the start button is pressed, the firepower will start heating and adjust the level of the heating power (flame intensity) based on the sensed floor area of the pot and the sensed amount of water (S1, S2). At this time, the stove estimates the cooking time (time) by measuring the amount of water contained in the pot (volume) through the weight sensor 161. Therefore, it corresponds to 'the cooking parameters include pressure, temperature, weight, volume, time and flame intensity').

Regarding Claim 5, the combination of Seo, Cheng, Singh, Belz, and Silverstein teaches the limitations as described in claim 1, Seo further teaches wherein the cooking parameters are determined based on the requested recipe and a quantity to be cooked (see [0060]-[0065]; Seo teaches FIG. 8 shows an example of registering and executing a recipe such as ramen cooking in a cooking solution. See [0065]; Seo teaches in this example, the recipe of simple ramen cooking is given as an example. However, in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution. See [0062]; Seo teaches the stove estimates the cooking time (cooking parameter) by measuring the amount of water (quantity) contained in the pot through the weight sensor 161. Therefore, time for food injection into the pot and the thermal power control (cooking parameters) can be determined based on the requested recipe and quantity to be cooked).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seo  in view of Cheng in view of Belz in view of Singh further in view Silverstein.
Regarding claim 8, Seo teaches a system for providing real-time synchronization of set of cooking instructions using connected devices with sensors, the system comprising:
a communication device for receiving a request for a recipe from a user (see [0013]; Seo teaches an intelligent electric stove comprising a user interface coupled to the controller and configured to allow a user to control an operation of the stove. See [0020]; Seo teaches the intelligent electric stove further includes an audio interface configured to output operation states of the electric stove to the user using a voice and/or to input a user voice input to the controller. See Fig. 8 and [0060]; Seo teaches about executing a recipe such as ramen cooking in a cooking solution. Since the user can be able to control the intelligent electric stove to execute a recipe in a cooking solution, the user can request a recipe in a cooking solution from the intelligent electric stove. Therefore, the intelligent electric stove corresponds to 'a communication device'. Then the intelligent electric stove can receive the request for a recipe from a user);
a first connected device with a first sensor for monitoring and measuring a cooking parameter related to a cooking time (see [0062]; Seo teaches at this time, the stove estimates the cooking time (time) by measuring the amount of water contained in the pot (volume) through the weight sensor 161. Therefore, the stove with the weight sensor can monitor and measure cooking parameter related to cooking time);
a second connected device with a second sensor for monitoring and measuring the cooking parameter related to a flame intensity (see [0061]; Seo teaches when the start button is pressed, the firepower will start heating and adjust the level of the heating power (flame intensity) based on the sensed floor area of the pot and the sensed amount of water (S1, S2));
a third connected device with a third sensor for measuring the cooking parameter related to a volume to volume (see [0062]; Seo teaches at this time, the stove estimates the cooking time by measuring the amount of water contained in the pot (volume) through the weight sensor 161)
a fourth connected device with a fourth sensor for measuring the cooking parameter related to a weight (see [0062]; Seo teaches the stove estimates the cooking time by measuring the amount of water contained in the pot through the weight sensor 161)
a fifth connected device with a fifth sensor for measuring the cooking parameter related to a temperature (see [0051]; Seo teaches the cooking utensil 200 has a temperature sensor);
a sixth connected device with a sixth sensor for measuring the cooking parameter related to a pressure to pressure (see [0069]; Seo teaches the operation A in the figure is to maintain the proper cooking condition of 1.2 atmospheric pressure and 122° C. in the cooking process using the pressurized cooking container);
a cloud server (see [0037]; Seo teaches the cloud server) 
wherein each of the third connected device and the fourth connected device are(see [0036]; Seo: “This may be achieved using IoT (Internet of Things).” See [0037]; Seo: “Further, to act as a communication hub between devices, the intelligent electric stove 100 collects and stores operation data in the stove, and finally transmits the data to the cloud server so that the data is integrated and managed.”)and accessible to the user via a mobile application executed on a mobile communication device (see [0043]; Seo teaches The firmware or service platform or a software may be downloaded via Internet directly or via a mobile device through the communication unit 170. See [0039]; Seo teaches the software includes an operating platform OS and a service or application platform. See [0057]; Seo teaches a mobile device application), and
the cloud server being configured to (see [0037]; Seo teaches the cloud server): receive the measured cooking parameters from the first, the second, the third, the fourth, the fifth, and the sixth connected device (see [0037]; Seo teaches to act as a communication hub between devices, the intelligent electric stove 100 collects and stores operation data in the stove, and finally transmits the data to the cloud server so that the data is integrated and managed. See [0013]; Seo teaches an intelligent electric stove comprising the controller has a memory to store therein a pre-set cooking solution as an application program. See [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution.); 
the cloud server being configured to (see [0037]; Seo teaches the cloud server): 
correlate the measured cooking parameters with a set of instructions for the recipe (see [0037]; Seo teaches to act as a communication hub between devices, the intelligent electric stove 100 collects and stores operation data in the stove, and finally transmits the data to the cloud server so that the data is integrated and managed. See [0013]; Seo teaches an intelligent electric stove comprising the controller has a memory to store therein a pre-set cooking solution as an application program. See [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution.); and 
monitor the first, the second, the third, the fourth, the fifth, and the sixth connected device based on the correlation results (see [0037]; Seo teaches to act as a communication hub between devices, the intelligent electric stove 100 collects and stores operation data in the stove, and finally transmits the data to the cloud server so that the data is integrated and managed. See [0013]; Seo teaches an intelligent electric stove comprising the controller has a memory to store therein a pre- set cooking solution as an application program. See [0049]; Seo teaches a weight sensor 161 can predict the cooking time of the food contained in the cooking utensil, or to prevent the cooking utensil from being heated without food being filled. See [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution. Therefore, time for food injection into the pot and the thermal power control can be controlled based on the simple or complicated cooking process (including pre-set cooking solution (stored steps of cooking in the recipe) and weight sensor 161 data (received data parameters)). Since the cloud server can manage all data, it also can store and combine the cooking process (including pre-set cooking solution and weight sensor 161 data)) and send instructions for operation of the first, the second, the third, the fourth, the fifth, and the sixth connected device based on the correlation results (see [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution. Therefore, time for food injection into the pot and the thermal power control can be controlled based on the simple or complicated cooking process (including pre-set cooking solution (stored steps of cooking in the recipe) and weight sensor 161 data (received data parameters)); and 
the mobile application executed on the mobile communication device (see [0043]; Seo teaches The firmware or service platform or a software may be downloaded via Internet directly or via a mobile device through the communication unit 170. See [0039]; Seo teaches the software includes an operating platform OS and a service or application platform. See [0057]; Seo teaches a mobile device application) and being configured to: 
provide a notification upon completion of all of the steps in the recipe (see Fig.8 and [0064]; Seo teaches the stove informs the user of the cooking completion of the ramen (S8). See [0057]; Seo teaches the electric stove notifies the completion of the cooking process through a beep or a mobile device application and finishes the cooking process).
However, Seo does not explicitly teach: … wherein the third connected device comprises a smart container; … wherein the fourth connected device comprises a smart weighing scale; wherein each of the connected devices are connected through a gateway; … comprising a machine learning engine, wherein each of the third connected device and the fourth connected device are standalone devices …, and wherein the machine learning engine is configured to: receive the recipe from the communication device; interpret steps of the recipe; and  determine cooking parameters required for each of the steps of the recipe;  the machine learning engine being configured to: provide real-time guidance to the user during cooking based on the measured cooking parameters received from the first, the second, the third, the fourth, the fifth, and the sixth connected device;  receive and display the measured cooking parameters; provide verbal instruction to the user.
Cheng from the same or similar field of endeavor teaches:
... comprising a machine learning engine (see [0128]; Cheng: "the recipe database 804, including food characterizations and cooking logic, may be used as a knowledge base for use in an artificial intelligence or machine learning system for converting recipes to cooking appliance-specific cooking logic, including heating algorithms, and food preparation parameters"),
the machine learning engine being configured to (see [0076]; Cheng: "the learning environment is a neural network trained to adapt a cooking algorithm in response to various environmental conditions before, during and after cook"):
receive the recipe from the communication device (see [0128]; Cheng: "the recipe database 804, including food characterizations and cooking logic, may be used as a knowledge base for use in an artificial intelligence or machine learning system for converting recipes to cooking appliance-specific cooking logic, including heating algorithms, and food preparation parameters". Therefore, the machine receives receipt to convert recipes to cooking appliance-specific cooking logic);
interpret steps of the recipe (see [0129]; Cheng: "The recipe is parsed into a series of high level instructions which can be translated into cooking elements and a heating algorithm"); and
determine cooking parameters required for each of the steps of the recipe (see [0129]; Cheng: "The high level instructions include commands for controlling the cooking appliance (set temperature, set timers)");
the machine learning engine being configured to (see [0076]; Cheng: "the learning environment is a neural network trained to adapt a cooking algorithm in response to various environmental conditions before, during and after cook"): provide real-time guidance to the user during cooking (see [0099]; Cheng: "a user device 540 runs a client application 542 that includes an interface to the cooking appliance features, such as temperature and sensor information, and an image of the meal while cooking. This allows the user to view the meal in real time with diagnostic information about the cooking progress." See [0076]; Cheng: "The user interaction during the rest phase may be guided by a user interface that displays to the user via a touchscreen, or communicates to a user via audio, how long the food should rest before it will hit the desired temperature, and how much time the user will have available to cut into the food once it hits that temperature before the temperature rises to a temperature beyond the desired doneness level (see, e.g., FIG. 14B).") based on the measured cooking parameters received from the first, the second, the third, the fourth, the fifth, and the sixth connected device; (see [0076]; Cheng: "the cooking appliance may assess user behavior and take appropriate actions (e.g., modifying how the oven prompts the user to cut into the food, such as by generating a louder or different auditory indication), using a multivariate learning environment based on a number of factors available to the cooking appliance, including sensed data (e.g., user placement of tray or probe), user preferences, food properties (e.g., food type, height, arrangement) and user interactions tracked through a user interface.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seo to include Cheng's features of comprising a machine learning engine, the machine learning engine being configured to: receive the recipe from the communication device, interpret steps of the recipe; and determine cooking parameters required for each of the steps of the recipe, the machine learning engine being configured to provide real-time guidance to the user during cooking based on the measured cooking parameters received from the first, the second, the third, the fourth, the fifth, and the sixth connected device. Doing so would achieve a desirable cook given the changed environment conditions and shorten the cooking time. (Cheng, [0075])
However, it does not explicitly teach: … wherein the third connected device comprises a smart container; … wherein the fourth connected device comprises a smart weighing scale; wherein each of the connected devices are connected through a gateway; wherein each of the third connected device and the fourth connected device are standalone devices …;  receive and display the measured cooking parameters; provide verbal instruction to the user.
Belz from the same or similar field of endeavor teaches:
… wherein the third connected device comprises a smart container (see [0029]; Belz: “the IoT device 126 may comprise a drinking container (e.g., a cup, a glass, a mug or a tumbler) e.g., a smart container.”); 
… wherein the fourth connected device comprises a smart weighing scale (see [0029]; Belz: “the IoT device 125 may comprise a food serving dish (e.g., a plate or a bowl) with one or more sensors, e.g., a smart dish.” See [0030]; Belz: “the smart dish 125 comprises one or more sensors for determining one or more of: …a quantity of a food item placed on the smart dish (e.g., a weight sensor or a pressure sensor”. Since the IoT device 125 has a weight sensor that measures a quantity of a food item, ‘the IoT device 125’ reads on ‘a smart weighing scale’); 
wherein each of the connected devices are connected through a gateway (see [0063]; Belz: “the user may implement a centralized gateway (e.g., a dedicated computer) for gathering information from various IoT devices and for providing combined information to an application server of the network service provider. For instance, a home gateway computer may gather information on: profile of the user (e.g., via scales, heart rate monitor, etc.), grocery items (e.g., refrigerator, pantry, etc.) and ingestion of food and drink items (e.g., via smart dishes and containers)”); 
wherein each of the third connected device and the fourth connected device are standalone devices … (see [0029]; Belz: “the IoT devices 125 and 126 may be referred to as a smart dish and a smart container, respectively.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seo and Cheng to include Belz's features of wherein the third connected device comprises a smart container, wherein the fourth connected device comprises a smart weighing scale, wherein each of the connected devices are connected through a gateway, wherein each of the third connected device and the fourth connected device are standalone devices. Doing so would send and/or receive data without requiring a human-to-human or a human-to-computer interaction and gather information from various IoT devices. (Belz, [0014] and [0063])
However, it does not explicitly teach: receive and display the measured cooking parameters; provide verbal instruction to the user.
Singh from the same or similar field of endeavor teaches:
receive (see [0027]; Singh: “The smart containers may be connected wirelessly to the mobile device 100, as shown, such that the readings or measurements from the smart containers may be transmitted to the mobile device 100, and may be accessed by an application on mobile device 100”) and display the measured cooking parameters (see [0015]; Singh: “a mobile application for displaying the readings or measurements from the smart containers and for determining whether the amounts of goods in the smart containers satisfies any number of specified user criteria”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seo, Cheng, and Belz to include Singh's features of receiving and displaying the measured cooking parameters. Doing so would help manage the available ingredients to save time in cooking and baking and improve safety of various consumable goods or other materials, as well as facilitate better health and habits. (Singth, [0055])
However, it does not explicitly teach provide verbal instruction to the user.
Silverstein from the same or similar field of endeavor teaches: provide verbal instruction to the user (see [0021]; Silverstein: “The device manager 110 may be a computer program, mobile app, website, database, or the like.” See [0048]; Silverstein: “the device manager 110 may communicate reminders, alerts, and instructions via audible commands. For example, the device manager 110 may read a selected recipe, notify users of the inventory list, notify users of items on a shopping list, notify users of retail offers, notify users of a device's status, instruct the user of the preparation steps, etc.” That is, the device manager is a mobile app that provide instructions via audible commands to users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seo, Cheng, Belz, and Singh to include Silverstein's features of providing verbal instruction to the user. Doing so would allow users to communicate remotely with their devices, and thus exploit their devices more effectively and efficiently. (Silverstein, [0005])

Regarding Claim 9, the combination of Seo, Cheng, Belz, Singh, and Silverstein teaches the limitations as described in claim 8, Seo further teaches wherein the request for a recipe is received in a form of an audio command (see [0020]; Seo teaches the intelligent electric stove further includes an audio interface configured to output operation states of the electric stove to the user using a voice and/or to input a user voice input to the controller. See Fig. 8 and [0060]; Seo teaches about executing a recipe such as ramen cooking in a cooking solution. Since the user can be able to control the intelligent electric stove to execute a recipe in a cooking solution by using audio interface, it corresponds to 'wherein the request for a recipe is received in form of an audio command').

Regarding Claim 10, the limitations in this claim is taught by the combination of Seo, Cheng, Belz, Singh, and Silverstein as discussed connection with claim 3.

Regarding Claim 11, the limitations in this claim is taught by the combination of Seo, Cheng, Belz, Singh, and Silverstein as discussed connection with claim 4.

Regarding Claim 12, the limitations in this claim is taught by the combination of Seo, Cheng, Belz, Singh, and Silverstein as discussed connection with claim 5.

Response to Arguments
Applicant’s arguments filed 09/17/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the first page of the remarks (numbered as page 7) which recites:
“For example, the cited references Seo, Cheng, Dickson, Singh, and/or Silverstein, individual or in combination, fail to teach, suggest, or disclose at least the following limitation of independent claims 1 and 8, "wherein each of the smart weighing scale and the smart container are connected through a gateway."”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Belz, has been relied upon to reject the limitations incorporated in the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ehrenkranz (US 20130157232 A1) discloses smart tray comprises a single scale operable to determine a weight measurement and differential changes in weight from multiple discrete regions of the tray. 
Flockenhaus (US20170314981A1) discloses using sensing devices to weigh liquid-containing containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./           Examiner, Art Unit 2117                                                                                                                                                                                             
/ROCIO DEL MAR PEREZ-VELEZ/           Supervisory Patent Examiner, Art Unit 2117